DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/6/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring coupled to the insulation material as claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the examiner how a spring can be coupled to the insulation material to assist the insulation material to extend out of the box. Isn’t the spring supposed to be coupled to the box and compressed by the insulation material inorder to assist in the extension of the insulation material? Maybe this limitation will be fully understood when the applicant files drawings showing this limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 12, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahl, JR. et al. (US2013/0061544).

For claim 3, Stahl, JR. et al. discloses that the insulation material is in an accordion configuration when in the compressed state in the interior space (fig. 14).
For claim 4, Stahl, JR. et al. discloses that the insulation material corresponds to a single length 19of material disposed in the accordion configuration (fig. 14).
For claim 6, Stahl, JR. discloses that the insulation material has a predetermined shape when at least partially extending from the interior space and transitioning to the uncompressed state (fig. 11, the blanket 14 is a flat rectangular sheet).
For claim 12, Stahl, JR. discloses that the insulation material includes a fire-resistant material (fig. 11, 14, [0032]).
For claim 14, Stahl, JR. discloses that the box is a five-sided metal box pan (fig. 10, the box is attached to flange 19 which makes the 5th side [0034], also the two vertical mullions that enclose the box provide a 5th and 6th side).
For claim 15, Stahl, JR. discloses that the box includes at least one flange configured for coupling to a frame of the curtain wall (fig. 10, flange 19 helps couple the box to the frame [0034]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl, JR. et al. (US2013/0061544) in view of Burgess (US2013/0097948).
For claim 2, Stahl, JR. et al. does not disclose that the insulation material is in a block configuration when compressed in the interior space of the box.
Burgess discloses an insulation material (fig. 5, 54) used in a curtain wall, wherein the insulation material is in a block configuration when compressed in the interior of a box (50).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to use an insulation material that is in a block configuration when compressed in the interior space of the box of Stahl, JR. et al. as made obvious by Burgess so that the insulation material can fit into the box without need for fillers/holders. 
For claim 11, the combination discloses the obviousness of making the insulation material a foam (Burgess Fig. 5, 54, [0041]).
For claim 13, the combination discloses that the fire-resistant material can be an intumescent material (Burgess [0041]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl, JR. et al. (US2013/0061544).
             For claim 5, Stahl, JR. et al. does not disclose that the insulation material includes at least two sections of material disposed in the accordion configuration, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the single length insulation material into two sections, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. One of ordinary skill would be motivated to do so to add more insulation material to the box assembly.



Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl, JR. et al. (US2013/0061544) in view of Greenlaw (US Patent No. 1,821,011).

Greenlaw disclose the obviousness of using an opener (fig. 1, 16) to rip a hole in the door (15) of a container/envelope for access to the contents of the container (page 2 lines 65-75).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the opener of Stahl, JR. et al. so that it is configured to rip a hole in the door to allow the insulation material to at least partially extend from the interior of the box and transition to the uncompressed state as made obvious by Greenlaw to provide a manual way to open the box when the insulation material is needed during a fire. 
For claim 10, Stahl, JR. does not disclose that the opener includes a string coupled to the door, and the string is configured to apply a force to rip hole in the door, to allow the insulation material to at least partially extend from the interior space and transition to the uncompressed state. 
Greenlaw disclose the obviousness of using an opener comprising a string (fig. 1, 16) to rip a hole in the door (15) of a container/envelope for access to the contents of the container (page 2 lines 65-75).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the opener of Stahl, JR. et al. so that it is a string configured to rip a hole in the door to allow the insulation material to at least partially extend from the interior of the box and transition to the uncompressed state as made obvious by Greenlaw to provide a manual way to open the box when the insulation material is needed during a fire. 





Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl, JR. et al. (US2013/0061544) in view of Niehaus et al. (US2016/0222653).
For claim 9, Stahl, JR. et al. does not disclose that the opener is configured to open the door about a rotational pivot point to allow the insulation material to at least partially extend from the interior of the box and transition to the uncompressed state.
Niehaus et al. discloses a box assembly (fig. 6B) and an insulation material 17) inside the box assembly, and an opener (42) configured to open the door about a rotational pivot point. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the opener of Stahl, JR. et al. so that it is configured to open the door about a rotational pivot point to allow the insulation material to at least partially extend from the interior of the box and transition to the uncompressed state as made obvious by Niehaus et al. so that the door can be retained after a fire for possible reuse of the box.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.